Citation Nr: 0508000	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  02-10 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus in the 
left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.  The veteran, who had active service from March 1943 
to March 1946, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.  The Board 
remanded the case for further development in July 2004, and 
that development was completed by the Appeals Management 
Center.  The case has since been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The Board's May 1986 decision denied service connection 
for tinnitus in the left ear.

3.  The evidence received since the Board's May 1986 
decision, by itself or in conjunction with previously 
considered evidence, is not so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's May 1986 decision, which denied entitlement 
to service connection for tinnitus in the left ear, is final.  
38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104 (2004).

2.  The evidence received subsequent to the Board's May 1986 
decision is not new and material, and the claim for service 
connection for tinnitus in the left ear is not reopened. 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 20.1105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the January 2002 
rating decision, as well as the July 2002 Statement of the 
Case and the December 2004 Supplemental Statement of the Case 
issued in connection with the appellant's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reasons his claim was denied.  In 
addition, a letter was sent to the veteran in September 2004 
that specifically informed him of the substance of the VCAA.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the September 2004 letter essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

The Board acknowledges that the September 2004 letter was 
provided to the appellant after the initial unfavorable 
decision in this case.  However, in another case regarding 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) has held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That notice 
was provided to the appellant pursuant to the Board's request 
in the July 2004 remand, and the RO subsequently reviewed the 
appellant's claim and continued the denial of the benefit 
sought on appeal.  

All the VCAA requires is that the duty to notify be satisfied 
and that a claimant is given an opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's VA outpatient records have been obtained and 
associated with the claims file.  The Board acknowledges that 
attempts to obtain the veteran's service medical records were 
unsuccessful.  These records are presumed destroyed by the 
fire at the National Personnel Records Center in St. Louis, 
Missouri in 1973.  Additionally, a request for military 
personnel records was made in October 1988.  However, there 
were no Surgeon General Office (SGO) records dated from 
January 1944 to December 1944 that pertained to an ear injury 
or tinnitus.  The veteran and his representative have not 
made the Board aware of any additional evidence that needs to 
be obtained prior to appellate review, and the Board observes 
that after receiving the September 2004 letter, the appellant 
submitted a statement in October 2004 indicating that he had 
nothing further to submit.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the Board finds that 
disposition of the appellant's claim to reopen his claim for 
service connection for tinnitus in the left ear is 
appropriate.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

The Board observes that the veteran's claim for service 
connection for tinnitus in the left ear was previously 
considered and denied by the Board in a decision dated May 
1986.  In that decision, the Board found that the veteran's 
tinnitus in the left ear was not incurred in or aggravated by 
service.  More specifically, the decision noted that the 
veteran did not receive treatment until many years after his 
separation from service and that there was no evidence 
relating his current disorder to his military service.  The 
appellant was provide a copy of that decision and the Board's 
decision in the matter is final. See 38 U.S.C.A. §§ 7103, 
7104(b); 38 C.F.R. § 20.1100.

In July 2001, the veteran essentially requested that his 
claim for tinnitus in the left ear be reopened.  The RO 
denied reopening the claim on the basis that new and material 
evidence had not been submitted.  As a general rule, a claim 
shall be reopened and reviewed if new and material evidence 
is presented or secured with respect to a claim that is 
final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured after the last 
disallowance of a claim is "new and material."  Under the 
version of 38 C.F.R. § 3.156(a) applicable to this case, new 
and material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
acknowledges that there has been a regulatory change in the 
definition of new and material evidence that is applicable to 
all claims filed on or after August 29, 2001.  As the 
veteran's claim in this case was filed prior to August 29, 
2001, the earlier version of the definition of new and 
material evidence remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155  F.3d at 1363.  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record, but only after 
ensuring that the duty to assist has been satisfied.

As previously indicated, the Board's May 1986 decision denied 
service connection for defective hearing.  The evidence 
associated with the claims file subsequent to that decision 
includes VA outpatient records dated from September 1999 to 
December 2001 and the veteran's June 2004 hearing testimony 
as well as his own statements submitted in support of his 
claim.  The VA outpatient records document the veteran's 
current diagnosis of hearing loss and indicate that he used 
hearing aids, but these records are negative for any 
complaints, treatment, or diagnosis of tinnitus.  The 
veteran's hearing testimony and statements contend that a 
doctor had cut his left eardrum during his period of service 
and that his current disorder is related to that injury in 
service.

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the Board's May 1986 
decision.  However, the Board finds that such evidence is not 
new and material within the meaning of laws and regulations 
set forth above, and as such, there is no basis to reopen the 
claim for service connection for hearing loss.

With respect to the VA outpatient records, the Board finds 
that they are certainly new in that they were not of record 
at the time of the May 1986 decision.  However, those records 
are not probative in that they do not document any 
complaints, treatment, or diagnosis of tinnitus.  Therefore, 
the Board finds that these VA medical records are not 
material, as they are not so significant that they must be 
considered to fairly decide the merits of the claim.

As for the veteran's statements and hearing testimony, the 
Board finds that the veteran's assertions alone cannot be 
dispositive of the issue.  The Board notes that the veteran 
lacks the expertise to provide an opinion that requires 
specialized knowledge, skill, experience, training or 
education, such as an opinion as to the etiology of his 
current tinnitus. See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 
(1993), the United States Court of Appeals for Veterans 
Claims (Court) noted that lay persons are not competent to 
offer medical opinions or diagnoses and that such evidence 
does not provide a basis on which to reopen a claim of 
service connection.  Thus, the veteran's assertions are not 
deemed to be "new and material evidence" and cannot serve to 
reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the 
Board's May 1986 decision continues to be absent.  
Specifically, there remains no competent medical evidence 
which indicates that the veteran's current tinnitus in the 
left ear that was incurred or aggravated in service or is any 
way causally or etiologically related to his service.  
Accordingly, the Board finds that new and material evidence 
has not been presented to reopen the veteran's previously 
denied claim for service connection for tinnitus in the left 
ear.


ORDER

New and material evidence not having been submitted, the 
claim for service connection for hearing loss is not reopened 
and service connection for tinnitus in the left ear remains 
denied.



	                        
____________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


